DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/CN2018/105180.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 21-32, drawn to an anti-human IL-6R monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein


  
Group II. Claims 33-37, drawn to a nucleic acid molecule encoding an anti-human IL-6R monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein the sequence of CDR1 is a sequence as set forth in SEQ ID NO: 15 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 15; the sequence of CDR2 is a sequence as set forth in SEQ ID NO: 16 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 16; and the sequence of CDR3 is a sequence as set forth in SEQ ID NO: 17 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 17, a vector, a host cell, and a method of producing the anti-human IL-6R monoclonal antibody.

Group III. Claim 38, drawn to a method for detecting or determining human IL-6R, comprising the step of: contacting the monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein the sequence of CDR1 is a sequence as set forth in SEQ ID NO: 15 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 15; the sequence of CDR2 is a sequence as set forth in SEQ ID NO: 16 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set 

Group IV. Claim 39, drawn to an agent for detecting or determining human IL-6R, comprising: the monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein the sequence of CDR1 is a sequence as set forth in SEQ ID NO: 15 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 15; the sequence of CDR2 is a sequence as set forth in SEQ ID NO: 16 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 16; and the sequence of CDR3 is a sequence as set forth in SEQ ID NO: 17 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 17.
Group V. Claim 40, drawn to a method of treating a disease associated with human IL-6R in a subject in need thereof, the method comprising administering to the subject a monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein the sequence of CDR1 is a sequence as set forth in SEQ ID NO: 15 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 15; the sequence of CDR2 is a sequence as set forth in SEQ ID NO: 16 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 16; and the sequence of CDR3 is a sequence as set forth in SEQ ID NO: 17 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 
Group VI. Claim 40, drawn to a method of preventing a disease associated with human IL-6R in a subject in need thereof, the method comprising administering to the subject a monoclonal antibody or antigen-binding fragment thereof comprising CDR1, CDR2 and CDR3, wherein the sequence of CDR1 is a sequence as set forth in SEQ ID NO: 15 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 15; the sequence of CDR2 is a sequence as set forth in SEQ ID NO: 16 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 16; and the sequence of CDR3 is a sequence as set forth in SEQ ID NO: 17 or a variant sequence having 3, 2 or 1 amino acid differences from the sequence as set forth in SEQ ID NO: 17, wherein the disease associated with human IL-6R is selected from the group consisting of: sepsis, multiple myeloma, renal cell carcinoma, plasma cell leukemia, lymphoma, B-lymphoid hyperplasia, prostate cancer, osteoporosis, cachexia, psoriasis, glomerular mesangial proliferative glomerulonephritis, Kaposi's sarcoma, AIDS-related lymphoma, rheumatoid arthritis, systemic onset of juvenile idiopathic arthritis, hypergammaglobulinemia, regional enteritis, ulcerative colitis, systemic lupus erythematosus, multiple sclerosis, Castleman's 
3.	The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
CN 103502274 A (2014) discloses (see claim1) an isolated antibody or an antigen binding fragment thereof that binds to human IL-6R, and discloses three CDRs. The reference further discloses variants of the antibody or antigen-binding fragments thereof that have at most eight amino acid substitutions in a CDR region. As the antibody of the present application also binds to human IL-6R, and insofar as the present application does not disclose an epitope thereof, it is presumed that the antibody of the reference and the monoclonal antibody or antigen binding fragment thereof compete for binding to IL-6R, and block binding of IL-6 to IL-6R. Thus the product of Group I lacks a special technical feature over the prior art as the reference teaches a product as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 
Species Election 
5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of disease are as follows: 
sepsis, multiple myeloma, renal cell carcinoma, plasma cell leukemia, lymphoma, B-lymphoid hyperplasia, prostate cancer, osteoporosis, cachexia, psoriasis, glomerular mesangial proliferative glomerulonephritis, Kaposi's sarcoma, AIDS-related lymphoma, rheumatoid arthritis, systemic onset of juvenile idiopathic arthritis, hypergammaglobulinemia, regional enteritis, ulcerative colitis, systemic lupus erythematosus, multiple sclerosis, Castleman's disease, IgMγ- globulin disease, cardiac myxoma, asthma, autoimmune insulin-dependent diabetes and inflammatory anemia.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 40 encompasses the species. 
The following claim(s) are generic: none.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different diseases have different causes, symptoms, effects, and affect different patient populations, and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646